Until 1895 the dying declaration of a woman upon whom a criminal abortion had been committed was not admissible in evidence in a prosecution for such crime. The Act of June 26, 1895, P.L. 387, changed this; but expressly provided "that no conviction shall be had upon the uncorroborated declaration of such woman." To my mind this means just what it says — that the Commonwealth cannot convict a defendant charged with such crime by offering in evidence such dying declaration only and then resting; it must be corroborated. *Page 360 
Just how, or to what extent, it must be corroborated the act does not say. There is no provision in the statute that the dying declaration must be corroborated in every material point, or that as to both the act and the person who committed it corroboration is required. The legislature probably recognized that a crime of this nature was rarely committed in the presence of witnesses, but rather was done secretly and under cover, and therefore intended to provide that if the declaration was corroborated in any material particular the jury had a right to pass upon the truth of the whole declaration and convict upon the evidence of such declaration and such corroborating or supporting proof. In my judgment the word "uncorroborated" is used in its general or ordinary sense, as distinguished from its special or technical meaning, and the requirement of the act is complied with if in addition to the dying declaration there is evidence corroborating it in any material respect, whether such "evidence goes directly to the issue or necessary legal elements in the case, or to give solidity to a link merely in the chain of proof": see Corpus Juris, Vol. 14A, p. 1428, note 22 (b).
There was evidence in this case which corroborated in some material respects the dying declaration of the unfortunate victim. An examination of her person showed that an instrumental abortion had been performed upon her in just the manner stated by her. It was also proven that she had left her home to go to Harrisburg in company with Heffelfinger, who arranged for the abortion, on the day stated by her; that she left on that occasion in apparent good health and returned several days later in a practically dying condition; that the defendant was a practicing physician in Harrisburg and was Heffelfinger's physician, and that there was no other Dr. Shearer in the City of Harrisburg but him.
The statements made by the girl in her dying declaration being thus corroborated in some material particulars, the proviso in the act of assembly was complied *Page 361 
with, and the jury having thus tested the truth of her declaration in material respects had a right to pass upon the truth of the remaining portions of the declaration and convict the defendant if they believed her.
To add to the provisions of the act and require corroboration as to both the act and the actor, — the deed and the doer, — thus in effect insisting on corroboration upon all material points, is to write into the act what is not there and to ordain judge-made law, always to be avoided.
It is true that in Com. v. Keene, 7 Pa. Super. 293,302, this court said: "It [the corroborating evidence] should not merely tend to prove that an offense has been committed but should also tend to identify the defendant as the criminal or to show his connection with the offense." But that was not the point actually involved in that case. The defendant there had admittedly treated the girl; the question was whether a criminal abortion had been committed. But this court also said in that case, what is unquestionably the law: "The statute does not require that every detail of the ante mortem statement shall be established by independent proof or that the evidence shall be sufficient to convict without the aid of the statement. The evidence in corroboration should relate to some portion of the testimony which is material to the issue, but need not extend to every material fact," p. 302. If corroboration is required as to both the abortion and the person who committed it, it is required as to all material particulars for there are no material facts beyond these.
In Cox v. Com., 125 Pa. 94, an abortion case decided before the Act of 1895, but which involved the corroboration of an accomplice, the court below was asked to charge the jury as follows: "Corroborating evidence must not only be as to the commission of the offense by somebody, but must also be a corroboration of the fact that Dr. Cox committed it." The court answered the point: "I cannot affirm this point, but say to you that *Page 362 
there must be a corroboration of the testimony of the witness Evans in a material part" (p. 100), and the Supreme Court affirmed, saying that "the learned judge went beyond the law, in favor of the defendant" (p. 103).
The majority opinion writes into the Act of 1895 what is not there and requires what it is not possible for the Commonwealth to produce in most of such prosecutions.
The result in this case is so anomalous — the doctor who actually performed the abortion is discharged while the man who employed him to do it stands convicted — that I feel we should disregard previous dicta and go back to the language of the statute itself and not add provisions, which would render it practically of little use in prosecutions for abortion.
I would affirm the judgment.
President Judge ORLADY authorizes me to say that he concurs in this opinion.